 In theMatter ofFRUITVALE CANNING COMPANY,EMPLOYERand CAN-NERY WAREHOUSEMEN,FOOD PROCESSORS,DRIVERS & HELPERS UNION,LOCAL No. 750, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA,AFL, PETITIONERCase No. 20-RC-16.-Decided July 8, 1948Hadsell, Sweet and Ingalls,byMr. Dan Hadsell,of San Francisco,Calif., for the Employer.Tobriner and Lazarus,byAir.Mathew 0. Tobriner,of San Fran-Cisco, Calif., for the Petitioner.Edises, Treuh a f t and Condon,byMr. Bertram Edises,of Oakland,Calif., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, bearing in this case was held at SanFrancisco, California, on March 19, 1948, before Louis S. Penfield,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERFruitvale Canning Company is a California corporation with itsprincipal office at Oakland, California, where it is engaged in the busi-ness of canning fruits and vegetables.During 1947, its sales of finishedproducts were valued in excess of $1,000,000, approximately 90 percentof which was shipped to points outside the State of California.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.IPursuantto the provisionsof Section 3 (b) of the NationalLaborRelations Act, theNational LaborRelations Board has delegated its powers In connection with this case to athree-man panel consisting of the undersigned Board Members[Houston, Murdock, andGray]78 N L. R. B., No. 26.152 FRUITVALECANNING COMPANYII.THE ORGANIZATIONS INVOLVED153The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Food, Tobacco, Agricultural and Allied Workers Union of Amer-ica, herein called the Intervenor, is a labor organization affiliatedwith the Congress of Industrial Organizations, claiming to representemployees of the Employer 2III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.The Intervenor does not contend that its contract with the Employercovering the period from March 1, 1948, to March 1, 1949, is a barto this proceeding, but urges that the Board, as a matter of discretion,should not direct an election during the coming season.The Inter-venor points out that following a Board Decision,3 it won an electionin October 1945, whichwas set asidein February 1946; 4 that fol-lowing a Second Direction of Election,6 it won a second election and,on October 9, 1946, was certified as the representative of the Employer'semployees.It contends that following certification, it should havehad a year, or at least one packing season," free of harassment by arival organization; but that before it had negotiated a contract cover-ing the 1947 season, the Petitioner, on April 8, 1947, filed a petitionfor certification, which was not dismissed finally by the Board untilAugust 14, 1947.Therefore, it contends that the current contractis the first one covering an entire packing season; and should not beinterrupted by an election.-The Board has held that a collective bargaining agreement for areasonable term, entered into within the year following certification ofthe contracting union, is a bar during its term to a petition filed bya rival union.'Such a contract, covering the peak of the 1947 season,was executed by the Employer and the Intervenor on July,28, 1947,to terminate on February 29, 1948.The Intervenor asks, in effect,'The Intervenor,although not in compliance with Section 9 (f), (g), and(]n)of theAct, was allowed to intervene because of its current contract with the Employer.TheIntervenor appeared also in behalf of Cannery and Food Processing Workers Union, Local50, which is a party to the contract.3Matter of Bercut Richards Packing Company,etal., 64 N.L It. B. 133.4 Id,65 N L. R B. 10525 Id , 70 N L. R B 84The packing season extends tiom thelatter partofMaythrough the latter part ofOctober.7Matter of Texas Paper Box Mfg. Co.,75 N. L. R. B. 799;Matte, of The Quaker MaidCo , Inc.,71N. L. R. B. 915 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Board give protected status to a second contract executed onMarch 1, 1948, several months after the post-certification year.Underthe circumstances, we feel that this would be an unreasonable restraintupon the rights of these employees to select a bargaining representativeif they so desire.The Intervenor further contends that the Petitioner's showing ofinterest is too small to warrant directing an election.We have re-peatedly held that the showing of interest is an administrative matternot subject to collateral attack."In the instant case, the season coversa period of approximately 5 months.At the peak of the season, whenit was agreed that the elcctlon should be held, there will be more than1,300 employees on the Employer's pay roll.During the off season,employment falls to less than 80 employees.As of the time of thehearing, there were approximately 70 production employees and thePetitioner's showing 9f 22 authorization cards was adequate .9Accord-ingly, we shall direct that an election be held.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITIWe find in substantial agreement with the parties that all produc-tion and maintenance employees at the Employer's Oakland plant,excluding watchmen,i° clerical employees, foremen, foreladies,il andother supervisors, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESSeveral hundred seasonalworkers are hired by the Employer whenthe packing season opensin the latter part of May.Employmentincreasesthrough June and July, reaching a peak of approximately1,300 employees about the first week in August. This level of employ-ment is maintained, with only minor fluctuations, through September.8Matter of Norfolk Southern Bus Corp , 76 N LIt. B 488° SeeMatter of McKeon Canning Co.,77 N L R. B. 1365'"The Petitioner contends that watchmen should be included in the unitThe recordshows that the Employer'swatchmen are not armed,but are deputized,and though theydo perform some janitorial and other non-monitorial work their primary functions are toguard the Employer's property and enforce plantrulesTherefore we shall exclude themfrom the unit.SeeMatter of C V Hill & Company,rite, 76 NL.It. B 158"The parties agreed that assistant foremen and foreladies,subforemen,and leadersshould be included in the unitThese employees are production workers during the firstand last part of the season,and assistant foremen and forewomen only during the heightof the season.They report infractions of rules to their foreman or forewoman, but theyhave no authority to discipline or discharge,and their directive duties do not require theuse of independent judgmentWe find,on the basis of all the evidence,that these indi-viduals are not supervisors within the meaning of the Act. FRUITVALE CANNING COMPANY155In October the number of employees is reduced by about 60 percent,and the season closes in the first part of November.The parties are in agreement that the election should be held aboutthe first of September, when employment is at a peak. The Petitionercontends, and the Employer agrees, that only those employees whohave already obtained seniority, either in the current season or in aprevious season, should be eligible to vote. Seniority, under the exist-ing contract between the Employer and the Intervenor, is obtainedby working at least 20 percent of the total number of packing daysin the season.The Petitioner suggested that, since 20 percent of the1947 season was approximately 18 days, the eligibility list should bemade up from a pay-roll period 18 days prior to the election. TheIntervenor submits that such a requirement would exclude many em-ployees who had not obtained seniority as of the time of the election,but would subsequently acquire seniority by working the remainderof the season.We believe that the most representative vote can beobtained by declaring as eligible to vote those employed in the pay-rollperiod immediately preceding the election.The Employer requests that the Petitioner, if it wins the election,not be certified until March 1, 1949, the date which marks the termina-tion of the present contract.To postpone certification in this mannerwould leave the incumbent union as the representative of the employeesafter they had selected a different organization.Furthermore, inview of the possibility that the period of negotiation may cover severalmonths, it is imperative that certification be made well in advance ofthe packing season.Therefore, the Petitioner, if it wins the election,will be certified in accordance with our usual procedure.DIRECTION OF ELECTION12As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Fruitvale Canning Company, Oak-land, California,an election by secret ballot shall be conducted duringthe week ending September 4,1948, under the direction and supervisionof the Regional Director for the Twentieth Region,and subject to Sec-tions 203.61 and 203.62 of National Labor Relations Board Rules andRegulations-Series 5, among the employees in the unit found appro-priate in Section IV, above, who were employed during a pay-roll pe-riod immediately preceding the date of the election,including em-ployees whodid not workduring the said pay-roll period because theywere ill or on vacation or temporarily laid off,but excluding those em-12The Intervenor's name may not be placed on the ballot inasmuch as it has not com-plied with Section 9(f) and(h) of the Act as amended.Matter of Rite-Form Corset Co.,75 N L R B 174. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDployees who have since quit or been discharged for causeand have notbeen rehired or reinstatedprior to thedate of the election, and alsoexcluding employeeson strike whoare not entitled to reinstatement,to determinewhether or not they desireto be representedby CanneryWarehousemen,FoodProcessors,Drivers & Helpers Union, Local No.750, InternationalBrotherhoodof Teamsters,Chauffeurs,Warehouse-men and Helpers ofAmerica, AFL,for the purposes of collectivebargaining.